Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-8 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
Claims 1-7
None of the prior art of record teaches or suggests a fixing device comprising a nip formation pad disposed inside a loop of an endless belt and configured to contact an opposed rotator via the belt to form a fixing nip between the opposed rotator and the nip formation pad, the nip formation pad having a first plurality of projections in a longitudinal direction of the nip formation pad, and a positioner configured to position the nip formation pad in the fixing device , disposed between the nip formation pad and a stay; wherein the positioner having a plurality of insertion holes arranged in a longitudinal direction of the positioner and configured to accept the first plurality of projections and restrict movement of the nip formation pad with respect to the positioner in a rotation direction of the belt and a direction opposite the rotation direction of the belt, the plurality of insertion holes including an insertion hole disposed at a position corresponding to an end portion of the nip formation pad and configured to accept two or more projections of the first plurality of projections arranged in the longitudinal direction of the nip formation pad.


Claim 8
None of the prior art of record teaches or suggests a fixing device comprising a nip formation pad disposed inside a loop of an endless belt and configured to contact an opposed rotator via the belt to form a fixing nip between the opposed rotator and the nip formation pad, the nip formation pad having a plurality of projections arranged in multiple rows extending in a longitudinal direction of the nip formation pad, and a positioner configured to position the nip formation pad in the fixing device , disposed between the nip formation pad and a stay; wherein the positioner having a plurality of insertion holes arranged in a longitudinal direction of the positioner and configured to accept the plurality of projections and restrict movement of the nip formation pad with respect to the positioner in a rotation direction of the belt and a direction opposite the rotation direction of the belt, the plurality of insertion holes including an insertion hole disposed at a position corresponding to an end portion of the nip formation pad and configured to accept two or more projections of the plurality of projections arranged in the longitudinal direction of the nip formation pad.
   
           Contact Information
Any inquiry concerning this communication or earlier communications from the
The examiner can normally be reached on M-F 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.

supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would
like assistance from a USPTO Customer Service Representative or access to the automated
information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOAN H TRAN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        03/13/21